Per Curiam.

In State, ex rel. Maynard, v. Whitfield (1984), 12 Ohio St. 3d 49, 50, this court reiterated the well-established rule that “* * * the statutory procedure for review of OEPA actions set forth in R.C. Chapter 3745 is exclusive and that courts of common pleas are without jurisdiction to proceed in actions for declaratory and injunctive relief involving controversies under R.C. Chapter 3745. State, ex rel. Williams, v. Bozarth (1978), 55 Ohio St. 2d 34 [9 O.O.3d 19], and Warren Molded Plastics, Inc. v. Williams (1978), 56 Ohio St. 2d 352 [10 O.O.3d 484].”
There has been no contention made by respondents that the EBR lacks jurisdiction to allocate the federal funding at issue. They contend only that the respondent judge has authority to do what is necessary to enforce his own orders. That right, however, must yield to the unambiguous requirement set forth in Maynard, supra, regarding the exclusive jurisdiction of the EBR.
The writ prayed for is allowed.

Writ allowed.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.